By the Court.

Lumpkin, J.
delivering the opinion.
This was a libel for divorce, brought by the wife against the husband. Application was made by the wife for temporary alimonjr and lawyer’s fees. The Court allowed the last, but refused the first, upon the ground, that the husband had made provision for the support of the wife.
We do not consider this a good reply, in bar of the application.
Where the wife has a separate estate, sufficient to maintain herself, alimony will not be allowed. In all other cases, the uniform practice has been for the Court to direct a suitable sum to be paid quarterly, semi-annually or yearly; and the fund to be placed in the hands of the wife, uncontrolled by the husband; and in the opinion of this Court, it would *33be unwise to depart from this well settled practice. Alienated in feeling as the parties always are, it would lead to endless altercation and confusion to adopt the course here proposed. And the record before us illustrates most strikingly, the truth of this opinion. There is á suit now pending, at the instance of Mr. Sanford, against the husband, for a bill of goods furnished the wife, which the merchant considered necessary, but which the husband refuses to pay. Look at the letter written by the husband to. Mrs. Mary A. Bean, the lady with whom the wife was boarding! “ I now hope for the future, never to have any communication with any person she (his wife) can enlist in her infamous course, or give her shelter or protection.” Should the maintenance of the wife be entrusted to the judgment of a husband thus exasperated against her, with or without cause ?
To avoid all this bitterness and bickering, not only adding to the wretchedness of the parties themselves, but embroiling the whole community, and enlisting them in the unhappy controversy, is it not best for both parties, even the husband himself, that the Court should fix the amount, and let it be paid over directly to the wife, to be disposed of as she may see fit; and thus put an end to this superadded source of vexation and strife ? If the wife waste or misapply the allowance thus appropriated, it will be her misfortune.
In this case, in adjusting the alimony, the Court should look to what has been heretofore advanced by the husband, which should be allowed — as a credit against any past alimony which may be decreed.
Judgment reversed.